MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                May 15 2018, 5:24 am
this Memorandum Decision shall not be                                      CLERK
regarded as precedent or cited before any                              Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rebecca M. Eimerman                                      Curtis T. Hill, Jr.
Zionsville, Indiana                                      Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 15, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of B.W., Minor Child, and A.T.,                          32A01-1709-JT-2041
Mother,                                                  Appeal from the Hendricks
Appellant-Respondent,                                    Superior Court
                                                         The Honorable Karen M. Love,
        v.                                               Judge
                                                         Trial Court Cause No.
The Indiana Department of                                32D03-1608-JT-8
Child Services,
Appellee-Petitioner.



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018            Page 1 of 23
[1]   A.T. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to B.W.1 Mother raises two issues which we restate as whether the trial

      court erred in terminating her parental rights. We affirm.


                                        Facts and Procedural History

[2]   On April 14, 2015, the Indiana Department of Child Services (“DCS”) filed a

      verified petition alleging that B.W., born November 5, 2012, was a child in

      need of services (“CHINS”). The petition stated that B.W. had been removed

      from his parent, guardian, or custodian and that, prior to removal, he was

      residing with M.W. (“Father”), Mother, paternal grandmother

      (“Grandmother”), and paternal grandmother’s boyfriend (“R.P.”). The petition

      also stated:


               a. On April 9, 2015, DCS received a report alleging [B.W.] was a
                  victim of neglect. The report alleged [Mother] had overdosed
                  on heroin five weeks ago and was currently hospitalized, that
                  [Father], [Grandmother], and [R.P.] are using heroin, and
                  that [Father] was incarcerated two days prior and is currently
                  in the Hendricks County Jail.

               b. On April 13, 2015, Family Case Manager Dawn Owens
                  (FCM Owens) met with [Grandmother], [R.P.], and [B.W.]
                  in the home.

               c. FCM Owens observed [R.P.] to be under the influence as his
                  limbs were severely jerking to the extent he was having
                  difficulty standing and speaking clearly.



      1
        The court also terminated the parental rights of B.W.’s father, and B.W.’s father does not appeal the
      termination of his parental rights as to B.W.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018               Page 2 of 23
        d. [Grandmother] stated she knew [Mother] and [Father] were
           using drugs and had seen them under the influence of
           methamphetamine while caring for [B.W.].

        e. [Grandmother] admitted to smoking marijuana while caring
           for [B.W.].

        f. [R.P.] admitted to using methamphetamine one or two times a
            day and then caring for [B.W.] while under the influence.

        g. On April 13, 2015, FCM Owens spoke with [Father] at the
           Hendricks County Jail. . . .

                                             *****

        i. Father stated [Mother] had been using methamphetamine for
            two or three months prior to being admitted to the hospital.

        j. Father stated [R.P.] also uses methamphetamine. Father
            stated [Grandmother] uses methamphetamine and Xanax.

        k. Father stated he would care for [B.W.] while under the
           influence of methamphetamine.

        l. On April 13, 2015, FCM Owens spoke with [Mother] at St.
           Vincent Hospital. Mother stated she had been hospitalized
           for six weeks. Mother stated she had blood clots in her lungs,
           endocarditis, was severely dehydrated, had pneumonia, and
           kidney failure when she was admitted to the hospital.

        m. Mother stated her health problems could be a result of her
           past drug use but [she] did not admit to any drug use in the
           past nine months. Mother stated she has not used heroin in
           one year and she used methamphetamine one time nine
           months ago.

        n. Mother stated she thought [Grandmother] only used
           marijuana.



Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 3 of 23
      Petitioner’s Exhibit 1. On the same day, the court appointed guardian ad litem

      Suzanne Conger (“GAL Conger”) to the case. After his removal, B.W. was

      placed with foster parents.


[3]   On June 10 and 17, 2015, the trial court held hearings on the CHINS petition

      and adjudicated B.W. to be a CHINS, finding that his physical condition was

      seriously impaired or seriously endangered as a result of the inability, refusal, or

      neglect of Mother, that his mental condition was seriously endangered as a

      result of his exposure to domestic violence by Father on Mother, and that its

      coercive intervention was necessary because “Mother does not protect [B.W.]

      from the effect of Father’s physical abuse of Mother and Father’s serious drug

      abuse in [B.W.’s] presence.” Appellant’s Appendix Volume 2 at 22. The court

      also held that Mother was unlikely to meet B.W.’s needs, stating that

      “[a]lthough Mother has made by [sic] passing several random drug screens, and

      returning to work part[-]time[,] the evidence shows that [B.W.] would again be

      placed in danger if he was returned to Mother without services from DCS.” Id.

      at 22-23.


[4]   On August 5, 2015, the court issued both a dispositional order and a

      participation order. The first found that Mother tested positive for heroin based

      on a June 17, 2015 drug screen and ordered that B.W. remain in the current

      placement with supervision by DCS. The participation order required Mother

      to participate in random drug screens within twenty-four hours of DCS’s

      request and in supervised visitation with B.W. as scheduled, complete



      Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 4 of 23
      substance abuse, mental health, and domestic violence assessments, and follow

      all recommendations.2

[5]   On November 18, 2015, the court held a periodic case review and found that

      Mother had “not complied with [B.W.’s] case plan,” “not enhanced her ability

      to fulfill her parental obligations,” and “not cooperated with DCS,” and that

      the projected date for B.W.’s return home was “unknown due to parents [sic]

      failure to cooperate.” Petitioner’s Exhibit 9. The court additionally noted in its

      periodic case review order that Mother cancelled her parenting time on two

      different occasions, was at risk of being discharged from services with Lifeline

      as she has cancelled her appointments three times in November 2015, missed

      two sessions with Families First and was discharged on September 10, 2015,

      did not make two appointments and cancelled a third at Cummins Behavioral

      Health, and had tested positive for illegal substances for DCS, probation, and

      Cummins Behavioral Health. Id.


[6]   On January 27, 2016, the court held another periodic case review, where it

      found that Mother had not complied with B.W.’s case plan, enhanced her

      ability to fulfill her parental obligation, or cooperated with DCS. The court

      further found that Mother missed a drug screen on November 17, 2015, tested

      positive for methamphetamine on November 4 and 11, 2015, had been referred

      for but not completed a domestic violence assessment, cancelled two visits in




      2
       At the bottom, the participation order states “Distribution: . . . Counsel for [M]other.” Petitioner’s Exhibit
      7.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018                Page 5 of 23
      November and one in December, missed several sessions with her caseworker

      to work on parenting skills, housing, and budgeting, and had “off and on”

      participation in part due to her incarceration for new criminal charges or

      probation violations. Petitioner’s Exhibit 11.


[7]   On March 23, 2016, the court held a permanency plan hearing, where it found

      that B.W., who had been residing at his placement in foster care for

      approximately eleven months, was progressing well and that Mother was:


               not in compliance with the plan as follows: Mother has been
               incarcerated in the Hendricks County Jail for this reporting
               period for battery charges. Prior to her incarceration, Mother
               was minimally compliant with services and appointments.
               Mother maintained employment and a steady legal income to
               provide for [B.W.]. Mother’s last positive drug screen was for
               methamphetamine on November 4, 2015. Mother has not begun
               her domestic violence assessment.


      Petitioner’s Exhibit 13.3


[8]   On April 1, 2016, Mother was released from jail in Hendricks County and

      appeared for a violation before a court in Floyd County that required her to

      complete twenty-eight days on house arrest, a period during which she moved

      in with her mother who lived in Floyd County. At some point following her

      release, she started having contact with B.W. by telephone. The phone calls




      3
       Near the end of the order under the line that stated “[t]he permanency plan for [B.W.] . . . is hereby and
      continues to be approved by the court,” the court checked boxes next to “reunification” and “adoption.”
      Petitioner’s Exhibit at 13.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018                Page 6 of 23
      occurred once a week and lasted three to five minutes. Home-based therapist

      Diane Boody began supervising the calls in May of 2016 because B.W. would

      refuse to talk to Mother, become distraught, cry, and turn his head away. After

      the calls, B.W. continued being agitated and would lack concentration in

      whatever therapeutic activity therapist Boody was conducting, or he would

      express happiness and be eager to start. In August 2016, Mother met with

      home-based mental health therapist Maryam Muhammad. On August 17,

      2016, the court held a periodic case review and noted in its order that “Mother’s

      therapist recommended Mother receive inpatient treatment for substance

      abuse” and “DCS made a referral for inpatient treatment but Mother hasn’t

      complied.” Petitioner’s Exhibit 16.


[9]   On August 31, 2016, DCS filed its verified petition for involuntary termination

      of Mother’s parental rights. On November 2, 2016, the court held an initial

      hearing in Father’s termination case and a review hearing in the CHINS case.

      Family case manager Andrea Hughes (“FCM Hughes”) testified that B.W.’s

      behaviors of hitting, screaming, and acting out concerned DCS, that DCS had

      seen increases and decreases in his behaviors depending on whether Mother

      was having contact with him, and that, after communication between Mother

      and B.W., the foster placement and the therapist would report back a concern

      that B.W.’s behaviors increased. Therapist Boody indicated that B.W.’s

      behaviors were discussed at a child and family team meeting in October 2015,

      that Mother did not seem receptive to engaging in parenting education, and her

      referral for B.W. had stated that he “was having trouble transitioning from


      Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 7 of 23
       visits with Mother back to his foster care location.” Id. at 34, 38. She testified

       that it was her recommendation that phone contact between Mother and B.W.

       stop.


[10]   On February 10, 2017, the court held a fact-finding hearing in Mother’s

       termination case and heard testimony from licensed mental health counselor

       Alexandra Swackhamer that she never had an actual mental health therapy

       session with Mother and that Mother’s discharge was unsuccessful “because the

       treatment objectives weren’t met and she didn’t follow through with

       counseling.” Id. at 87. Addictions and outpatient therapist Denitra Taylor

       testified that she completed a substance abuse assessment of Mother and

       concluded that ongoing treatment was needed, she was not “able to get very far

       in [her] treatment” of Mother, she remembered Mother “having three

       consecutive absences, and that Mother was discharged unsuccessfully

       “[b]ecause . . . services were not complete.” Id. at 98, 101. The court heard

       testimony from family consultant Sheryl Barnett who began supervising

       Mother’s visits with B.W. in May 2015 who stated that Mother missed the last

       child and family team meeting. When asked how Mother responded when she

       offered advice to help deescalate situations during supervised visits, Barnett

       answered that Mother “tended to not – I mean I think she felt like it was her

       child and she didn’t want to, you know, comply with what my suggestions on it

       would be.” Id. at 115.


[11]   When asked if Mother seemed willing to engage in services, therapist

       Muhammad testified that Mother was “defensive at first and a little guarded”

       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 8 of 23
and that prior to their last session sometime during the week of February 1,

2017, they had often spoke about how Mother’s ability to parent was affected

by her substance use and “she typically reported that she did not believe that

her parenting skills were affected by using the substances.” Id. at 141, 150-151.

She indicated that sometimes Mother denied she used drugs despite the positive

drug screens and that her only explanation was that she “may have mistakenly

taken her mom’s medication because the bottles were not marked.” Id. at 152.

Therapist Ashley Cebe, who had administered a substance abuse assessment on

January 10, 2017, testified Mother had told her that she used opiates prior to

being clean for three or four weeks, that “she said she was using I think

Suboxone,” and that prior to the three or four weeks of being clean there had

been a couple of short relapses. Id. at 169. Therapist Boody testified that

Mother saying she loved B.W. “seemed to be like a trigger” causing him to

“instantly leave the phone or react” and that Mother “said that [B.W.]

understood what she meant when she said she loved him” and “she would

continue each . . . phone call saying at the end I love you” despite Boody’s

suggestions to stick to “safer topics.” Id. at 187. GAL Conger testified that, in

certain child and family team meetings in which therapist Boody told Mother

about some behaviors she saw in B.W., Mother was “a bit defensive and didn’t

really think that those were occurring” and was “pretty defensive that he

doesn’t do that with me.” Id. at 234-235. GAL Conger stated her support

DCS’s request to terminate Mother and Father’s parental rights because they

have “had since April of 2015 when the . . . underlying CHINS case began to

correct what needed to be done and now we’re here at . . . 21 months.” She
Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 9 of 23
       testified that she believed termination of Mother’s parental rights was in B.W.’s

       best interest because “he came into the system when he was a little over two

       years old, two and a half, . . . and he’s been with the same foster parents and he

       is being provided with consistency and routine at this point.” Id.


[12]   After the court admitted Mother’s drug screens and results from Forensic

       Fluids, FCM Hughes was shown a copy of the notice from February 2, 2017,

       which “Mother signs when she consents to a drug screen,” and testified that

       there was nothing written in the portion for listing the medications that she was

       prescribed. Id. at 215. B.W.’s foster mother testified that B.W. started

       exhibiting aggressive behaviors at some point after placement and that,

       sometime after Mother’s visits completely stopped in January 2016, B.W. “did

       not appear as what I look at as afraid,” “was able to relax more,” and “was

       sleeping much better.” Id. at 249. She testified that, when Mother started

       having telephone calls with B.W. again, the night terrors returned and he

       became more aggressive. Transcript Volume 3 at 4.


[13]   Mother indicated that she did not have contact with Father anymore, she

       successfully completed domestic violence victim’s counseling and thought it

       beneficial, and she chose to stay in Floyd County to “better [her] life and get

       with my mom.” Id. at 43. She also testified that she “did miss a couple” of

       face-to-face visitations due to being sick over the course of the five or six

       months after being released from the hospital. Id. at 26. When asked what she

       felt about refraining from telling B.W. that she loves him, she replied, “I feel

       like I should be able to tell my son I love him because I don’t feel like it harms

       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 10 of 23
       him.” Id. at 33. She stated that between May and November 2016, she texted

       B.W.’s foster parents to ask how he was doing “mainly on holidays.” Id. at 41.

       She did not recall making any collect phone calls from jail to his foster parents.

       To the question “[y]ou don’t think that [B.W. is] actually exhibiting these

       behaviors,” she responded, “I don’t believe that – most of that – some of it’s

       true honestly.” Id. at 45.


[14]   On August 15, 2017, the trial court granted DCS’s petition for termination of

       Mother’s parental rights. The order contained 105 very detailed findings which

       addressed Mother’s parenting and drug use, the care and services provided to

       B.W. while Mother was in the hospital, B.W.’s needs, his exposure to drugs

       and domestic violence, and services ordered of Mother and her participation in

       them. Specifically, the order found:


               19. [B.W.] exhibited very challenging behavior issues when he
               was removed from his parents. [B.W.] had great difficulty
               sleeping. [B.W.] couldn’t sleep unless the lights in his room were
               on. [B.W.] would wake up multiple times a week screaming with
               nightmares. [B.W.] couldn’t tell the foster parents what he was
               afraid of. At times, [B.W.] would just scream for no apparent
               reason. [B.W.] was very aggressive with anyone he came in
               contact with. [B.W.] would hit others including the children at
               his preschool/daycare. [B.W.] constantly licked his fingers.
               [B.W.] also had significant speech problems. When [B.W.] first
               went to foster care, he would just say the word “no”. [B.W.’s]
               behavior is consistent with sustained exposure to traumatic
               events.

               20. Foster parents and DCS got [B.W.] in First Steps and speech
               therapy. Initially [B.W.’s] speech level was so low that he
               couldn’t be tested in some areas of speech.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 11 of 23
        21. [B.W.] did not know how to interact with other children.
        [B.W.] would go up to other children and just stand. He didn’t
        know how to talk and/or ask to play with other children. [B.W.]
        would become aggressive with other children by hitting them.

        22. During his critical first years, [B.W.] was exposed [to]
        several adverse childhood experiences (A.C.E.). His daily care
        was provided by individuals under the influence of drugs, . . . he
        was separated from his parents when they were arrested and in
        jail, he was separated from his mother while she was in the
        hospital for 8 weeks. [B.W.’s] physical and mental condition was
        seriously impaired or seriously endangered as a result of his
        parents[’] inability, refusal or neglect to provide him with the
        necessary care, supervision and protection he needed. The
        [CHINS] Court specifically found his mental condition was
        seriously endangered as a result of his exposure to domestic
        violence by Father on Mother.

                                             *****

        25. [B.W.] has been in therapy for over 14 months. During part
        of that time he was having in[-]person visits with Mother until
        she was arrested on new criminal charges and spent several
        months in jail. The in[-]person visits with Mother did not go
        well. Mother would focus on something she wanted [B.W.] to
        do and keep at him until he became frustrated. [B.W.] would run
        from Mother and she would chase him or [B.W.] would hit
        Mother.

                                             *****

        27. After Mother was released from the Hendricks County Jail in
        April 2016[,] Mother went to Floyd County where she was on
        home detention. Mother had telephone visits with [B.W.]. . . .
        The telephone visits were stressful for [B.W.].

                                             *****



Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 12 of 23
        30. . . . [B.W.] needs consistency and predictability in his home
        life.

        31. [B.W.] needs [a] secure, stable, long[-]term continuous
        relationship.

        32. Mother has made some progress since she began working
        with [Muhammad] in August of 2016. Mother has completed a
        domestic violence assessment. Mother has started working on
        her own mental health issues and she has participated in sessions
        with [Muhammad] regularly. Mother has very recently
        addressed her substance abuse issues by going to a suboxone
        clinic.

        33. However, Mother’s recent and short period of sobriety does
        not outweigh her lengthy history of substance abuse.

                                             *****

        35. Continuation of the parent-child relationship between [B.W.]
        and his Mother and Father is a serious threat to [B.W.’s] mental
        and emotional health and condition today and long[-]term.

        36. Recently Mother has made progress. Mother has stable
        employment and stable housing. Mother is working toward
        sobriety. Mother successfully completed domestic violence
        counseling.

        37. Mother wants to reunify with [B.W.]. However, Mother
        made the decision to relocate several hours away from where
        [B.W.] was placed. DCS’s decision to keep [B.W.] placed with
        his original placement was reasonable. [B.W.] has serious
        behavior issues and placement has been responsive to [B.W.’s]
        needs. Mother’s relocation to Floyd County made visitation
        with [B.W.] difficult. The Court gives more weight to Mother’s
        prolonged failure to respond to services offered her than Mother’s
        very recent progress.



Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 13 of 23
        38. Although Mother loves [B.W.] she does not have the current
        ability to meet [B.W.’s] emotional and mental health needs. It is
        not emotionally or mentally safe for [B.W.] to be in the care of
        Mother at this time. . . . The child needs permanency now.

                                             *****

        40. [B.W.’s] needs outweigh Mothers’ [sic] interest in preserving
        the parent-child relationship[].

                                             *****

        58. Mother received a comprehensive assessment in June of
        2015 with [Swackhamer] at Families First. Mother was referred
        for an assessment and counseling. Mother presented with
        symptoms of depression and anxiety. [Swackhamer] developed a
        Treatment plan for Mother to have individual weekly counseling
        to help Mother develop coping skills and alleviate her symptoms
        of anxiety and depression. Mother never followed up for
        appointments and was unsuccessfully discharged approximately
        90 days later.

                                             *****

        60. Mother had a dual diagnosis for substance abuse and mental
        health. Mother disclosed she was raped and her trauma triggered
        her substance use. Mother was not really committed to her
        treatment. Mother did not make much progress with [Taylor].
        Mother missed appointments and later was arrested on new
        criminal charges . . . .

                                             *****

        76. Mother has tested positive for illegal drugs on the following
        dates:

        1-19-17                   buprenorphine
        11-28-16                  buprenorphine
        11-23-16                  buprenorphine
        11-9-16                   buprenorphine

Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 14 of 23
        11-2-16                   buprenorphine
        10-12-16                  xanax
        8-17-16                   morphine and G-Acetylorphine
        6-23-16                   morphine and G-Acetylorphine
        8-28-15                   methamphetamine and amphetamine
        6-7-15                    morphine and G-Acetylorphine
        4-13-15                   oxycodone

                                             *****

        80. [B.W] hasn’t seen his Mother since January of 2016.

                                             *****

        97. DCS has proved by a clear and convincing evidence that
        there is a reasonable probability that [B.W.’s] emotional
        connection to Mother will not be remedied in a way that is
        emotionally and mentally healthy for [B.W.].

                                             *****

        102. Mother has had almost 22 months to address . . . her own
        trauma and learn how to meet [B.W.’s] needs. Mother does have
        employment and stable housing and may be able to meet
        [B.W.’s] physical needs. However, Mother cannot safely meet
        [B.W.’s] mental and emotional and behavioral needs and DCS
        has proved by clear and convincing evidence that there is a
        reasonable probability that Mother will not ever be able to meet
        [B.W.’s] mental and emotional needs.

Id. at 33-53. The order concluded that DCS proved by clear and convincing

evidence that there is a reasonable probability the conditions that resulted in

removal of the child from the home or the reasons for continued placement

outside the home will not be remedied and that it is in the best interest of B.W.

that Mother’s parental rights be terminated.




Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 15 of 23
                                                        Discussion

[15]   The issue is whether the trial court erred in terminating Mother’s parental

       rights. In order to terminate a parent-child relationship, DCS is required to

       allege and prove, among other things:


                  (B) that one (1) of the following is true:

                           (i) There is a reasonable probability that the conditions
                           that resulted in the child’s removal or the reasons for
                           placement outside the home of the parents will not be
                           remedied.

                           (ii) There is a reasonable probability that the continuation
                           of the parent-child relationship poses a threat to the well-
                           being of the child.

                           (iii) The child has, on two (2) separate occasions, been
                           adjudicated a child in need of services;

                  (C) that termination is in the best interests of the child; and

                  (D) that there is a satisfactory plan for the care and treatment of
                  the child.

       Ind. Code § 31-35-2-4(b)(2).4 If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[16]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-




       4
           Subsequently amended by Pub. L. No. 42-2017, § 2 (eff. July 1, 2017).


       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 16 of 23
       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[17]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 17 of 23
       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


[18]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it dispositive under the facts of this case, we limit

       our review to whether DCS established that there was a reasonable probability

       that the conditions resulting in the removal or reasons for placement of B.W.

       outside the home will not be remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i).


[19]   In determining whether the conditions that resulted in B.W.’s removal will not

       be remedied, we engage in a two-step analysis. In re E.M., 4 N.E.3d at 642-643.

       First, we identify the conditions that led to removal, and second, we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. at 643. In the second step, the trial court must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions, balancing a parent’s recent improvements

       against habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. We entrust that delicate

       balance to the trial court, which has discretion to weigh a parent’s prior history

       more heavily than efforts made only shortly before termination. Id. Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that a parent’s past behavior is the best predictor of future

       behavior. Id.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 18 of 23
[20]   “The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home.” In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (citation and internal quotation

       marks omitted). A court may consider evidence of a parent’s prior criminal

       history, history of neglect, failure to provide support, lack of adequate housing

       and employment, and the services offered by DCS and the parent’s response to

       those services, and, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances the problematic situation will not improve. Id. A

       trial court need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his or her physical, mental, and social growth are

       permanently impaired before terminating the parent-child relationship. In re

       Z.C., 13 N.E.3d 464, 469 (Ind. Ct. App. 2014), trans. denied.


[21]   Mother argues that insufficient evidence supports the trial court’s conclusions

       that the conditions which resulted in B.W.’s removal and continued placement

       outside the home will not be remedied by her. Specifically, she contends that

       the evidence demonstrates she made significant progress in services and that the

       CHINS wardship should have continued until such time as B.W. was ready for

       contact and she had ample opportunity to prove that his placement out of the

       home was no longer necessary. She asserts that she and Father no longer had

       contact, that she successfully completed domestic violence counseling, she

       actively participated in individual counseling, and that there is no evidence that


       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 19 of 23
       her “health conditions perpetuate her ability to provide care for B.W.” Id. at

       15.


[22]   DCS argues that Mother’s admitted history of substance abuse was part of the

       reason for B.W.’s removal as shown in the unchallenged findings and that

       Mother “simply did not benefit from the services provided her,” “had not

       equipped herself to understand or to address [B.W.’s] special needs and

       condition,” and “[t]hus, . . . was not equipped to safely and properly provide for

       [B.W.’s] special needs, especially his emotional and mental health.” Appellee’s

       Brief at 30. DCS contends Mother engaged in only “half-measures” despite

       having access to services to improve her parental fitness since June 2015. Id. at

       34. Specifically, it asserts that she failed to comply with her therapist’s

       recommendation to receive “inpatient treatment for substance abuse,” that

       B.W.’s therapist testified that Mother did not know how to communicate with

       him or understand the trauma he had experienced in parental care, that she

       blamed others for her failures, and that her visits began to decrease even before

       she was incarcerated for battery. Id. at 32 (quoting Transcript Volume 4 at

       103).


[23]   To the extent Mother does not challenge the court’s findings, these

       unchallenged facts stand as proven. See In re Involuntary Termination of Parent-

       Child Relationship of B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to

       challenge findings by the trial court resulted in waiver of the argument that the

       findings were clearly erroneous), trans. denied; McMaster v. McMaster, 681



       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 20 of 23
       N.E.2d 744, 747 (Ind. Ct. App. 1997) (when the father failed to challenge

       specific findings, this Court accepted them as true).


[24]   With respect to Mother’s argument that CHINS wardship should have

       continued until she had an opportunity to prove that B.W.’s placement out of

       the home was no longer necessary, she fails to show how additional time, in

       and of itself, would be of assistance when she has already been afforded a

       significant period of time to fulfill the court’s requirements. The record reveals

       that Mother minimally addressed her substance abuse from August 5, 2015,

       when the trial court issued its participation order, until February 10, 2017,

       when it held the termination hearing. During this period, she exceeded the

       permissible number of missed appointments with addictions and outpatient

       therapist Taylor and was discharged before successfully completing the services.

       She also failed to take responsibility for her substance abuse by blaming Father

       for her substance use, reporting that she believed her parenting skills were not

       affected by substance abuse, and alleging a mix-up with her mother’s

       medication when she tested positive for controlled substances. Under these

       circumstances, we cannot say the trial court abused its discretion by

       discontinuing the CHINS wardship when it did. While we observe Mother’s

       participation in a suboxone clinic, we note that the trial court is given discretion

       in balancing her very recent efforts at improvement against the habitual patterns

       of her conduct, in determining that the evidence of Mother’s prior history is the

       best predictor of her future behavior, and in finding that “Mother’s recent and

       short period of sobriety does not outweigh her lengthy [history] of substance


       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 21 of 23
       abuse.” Appellant’s Appendix Volume 2 at 40. See In re E.M., 4 N.E.3d at 640

       (noting that, although father’s “eventual efforts to establish a relationship with

       his children were commendable,” his efforts were “both too little in view of his

       violence and earlier pattern of hostility toward services, and too late in view of

       the children’s urgent need for permanency after several years in out-of-home

       placement”). Considering Mother’s unresolved substance abuse issues, together

       with the trial court’s other findings, we conclude that clear and convincing

       evidence supports the court’s determination that there is a reasonable

       probability that the conditions leading to B.W.’s removal will not be remedied.

       See In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014) (holding that there was

       a reasonable probability that the conditions that led to the children’s removal,

       including substance abuse, would not be remedied and noting that “while [the

       mother] remedied two of the conditions that led to the children’s removal, there

       was no evidence that she would remedy her substance abuse,” and “[e]ven

       though [father] attended a month of treatment at Aspire, he failed to attend the

       last eight weeks of his program, which caused Aspire to discharge him for non-

       attendance”).


[25]   While Mother does not argue that termination of her parental rights was not in

       B.W.’s best interests, we observe that GAL Conger testified in support of DCS’s

       request for termination and stated that it was in B.W.’s best interests for

       Mother’s rights to be terminated because B.W. was “being provided with

       consistency and routine at this point” after having come “into the system when

       he was a little over two years old” and the “underlying CHINS case began.”


       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 22 of 23
       Transcript Volume 2 at 234-235. Our review of the evidence as set forth above

       and in the record, including Mother’s history of substance abuse and multiple

       positive drug screens, Mother’s refusal to implement parenting suggestions, and

       B.W.’s relationship with Mother and behaviors, reveals that the evidence

       supports the trial court’s best interests determination.


                                                   Conclusion

[26]   We conclude that the trial court did not err in terminating the parental rights of

       Mother.


[27]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1709-JT-2041 | May 15, 2018   Page 23 of 23